Citation Nr: 1330297	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, other than PTSD. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to September 1946.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO.

In May 2011, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the RO.  A transcript of his testimony is of record.

In June 2012, the Board adjudicated an issue involving a left shoulder disorder, and reopened the claim for an acquired psychiatric disorder.  The claim, on the merits, was then remanded for further development.

Since June 2012, additional medical opinions have been obtained.  Based on determinations made by these VA examiners, and to avoid unnecessary delay in the adjudication of this appeal, the Board has bifurcated the issue as noted on the preceding page.

The Board has considered documentation included in Virtual VA.  

The claim of service connection for an innocently acquired psychiatric disorder other than PTSD is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service in the U.S. Merchant Marines does not qualify as active service for VA compensation purposes.

2.  The currently demonstrated PTSD is not shown to be due to any event or incident of the Veteran's active service that extended from August 1945 to September 1946 during World War II.  



CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The letters from the RO dated in March 2006 and March 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The March 2010 letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed as to the claim of service connection for PTSD and that all evidence necessary for resolution of this matter has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded a VA examination.  

The Veteran was also afforded an opportunity to testify at a hearing with the Board.  During the hearing, the undersigned Veterans Law Judge clarified the issues, addressed the concept of service connection, identified a potential evidentiary defect and suggested the submission of additional evidence to support the Veteran's claim.  Such actions supplement VCAA and comply with any duty owed during a hearing.  The Board does not have notice of any additional relevant evidence which is available, but has not been obtained. 

The Board is further satisfied that the RO has substantially complied with its June 2012 remand directives as they pertain to the claim decided at this time. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

As directed, the AOJ afforded the Veteran the opportunity to identify any outstanding treatment records pertinent to the claim, and afforded him a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Therefore, no further assistance to the Veteran with the development of evidence is required.  


Analysis

The law provides that service connection may be granted to a Veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2012).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); 38 U.S.C.A. § 1154(b) (West 2002).

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

In general, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor. See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, effective on July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  

The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2012).  

In this case, the current record, including a VHA medical opinion of July 2013, serve to document a diagnosis of PTSD.

As for the in-service stressor, at the outset, the Board notes that the Veteran in this case has reported having experienced many stressful events while serving in the Merchant Marines aboard river boats that brought supplies to the troops in the Republic of Vietnam.  While performing these duties, he reported, his boat was rocketed and shot at numerous times.  He reported that the death and sickness he witnessed during that time still haunted him.  He claimed service connection for PTSD based on this service.  He has submitted evidence of his Merchant Marine service consisting of copies of Certificates of Discharge that documented his merchant service on a number of ships, including foreign service aboard the Southport II in 1968. 

Under 38 C.F.R. § 3.7, active military service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945. 38 C.F.R. § 3.7(x)(14), (15).  

Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.  Service outside of those dates is not qualifying service except for consideration of travel time.  See Pacheco v. West, 12 Vet. App. 36, 37 (1998).

As such, the Veteran's association with the Merchant Marines during the Vietnam Era cannot qualify as active military, naval, or air service under 38 C.F.R. § 3.7(x)(15).  

Accordingly, any claim of service connection for PTSD resulting from his time in the Republic of Vietnam is barred by operation of law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

As for the Veteran's active military service from August 1945 to September 1946, 
the Veteran reports that his psychiatric symptoms are due to racial harassment and discrimination he experienced at this time.

At his May 2011 hearing, the Veteran testified that, as a child, his father moved the family from the Republic of Cape Verde to New Bedford, Massachusetts due to his work in the whaling industry.  Hearing Testimony, p. 3.  He testified that New Bedford and the south coast of Massachusetts in general hosted a very large population of people from Cape Verde who all worked in the whaling and fishery business.  Id.  The Veteran testified that he never experienced any type of discrimination throughout his childhood.  Id.

The Veteran testified that he wanted to be like his father, so he joined the Navy to work on the ocean.  Id.  However, when he arrived in the South, the culture was entirely different.  Id.  He testified that he was young and had no idea to expect this in that he was made to drink water from a separate fountain, was addressed by racial epithets, and was treated very poorly.  Id.  He reported writing his mother and sister and telling them that he wanted to get out.  Id. at 4.  He testified that he felt he would commit suicide if forced to stay.  Id.

Initially, the Board notes that the service records do not show that the Veteran was awarded any medals indicative of combat.  Indeed, the Veteran has denied serving in combat during his Navy service.  See, e.g., July 2012 VA examination report.

Additionally, the regulatory change involving § 3.304(f)(3) does not impact this case.  The Veteran's stressor in this case is not related to hostile military or terrorist activity.  

The United States Court of Appeals for the Federal Circuit recently held that § 3.304(f)(3) can apply only if a Veteran's claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.  The regulation does not apply to acts of fellow service member.  Hall v. Shinseki, 2012-7115, (Fed. Cir. Jun. 7, 2013)

Further, the service treatment records are negative for any complaints or findings of a chronic psychiatric disorder.  At the Veteran's September 1946 service separation examination, his psychiatric status was evaluated as normal.

Nonetheless, the Board accepts the Veteran's allegations of in-service racial discrimination.  The Veteran is competent as to his assertions of experiencing racial discrimination, and the Board finds no reason to question his credibility in this regard.  For purposes of this decision, racial discrimination and harassment is conceded.

As for the question of whether the Veteran's PTSD may be related to that service, the record contains a number of opinions.

In November 2005, two VA physicians recounted the stressors the Veteran experienced while serving in Vietnam during his Merchant Marine service.  He was diagnosed with PTSD.

A June 2006 statement from a VA physician was to the effect that the Veteran suffered from PTSD as a result of his military service when he was involved in an accident while working on an aircraft carrier.  No further explanation or basis for the diagnosis was provided.   

In June 2007, a VA physician indicated that the "origin" of the Veteran's PTSD was his service in the Merchant Marine, where he was rocketed and shot at numerous times while delivering supplies to troops in Vietnam.

In May 2009, the Veteran was noted to have a history of PTSD related to his experiences in Vietnam.

A June 2009 statement from a VA psychiatry resident was to the effect that the Veteran was being treated for PTSD related to his experience while in military service.

In September 2009, the Veteran testified at a hearing before another Veterans Law Judge concerning some negative experiences during World War II.  However, when asked to identify the source of his PTSD, being in the Navy in World War II or seeing the dead bodies when he was in the Merchant Marines, he responded "when [he]was in the Merchant Marines." (Transcript p. 15).

In August 2010, the Veteran was found to have a history of PTSD since 1968 following his Vietnam service where he saw many dead bodies and injured soldiers. 

At his May 2011 hearing before the undersigned, the Veteran testified about his experiences in the Navy and the racial discrimination he experienced.  He essentially testified that his current symptoms were related to these experiences.

In July 2012, the Veteran underwent a VA examination.  He was diagnosed with depression and dementia.  He was not diagnosed with PTSD.  The examiner determined that it was more likely than not that the current depression was "secondary to his dementia and not the service."  The examiner did not address the Veteran's allegations of racial discrimination and harassment while on active duty in the Navy.

In March 2013, an addendum opinion was obtained.  The examiner concluded that the "Veteran's psychiatric disorder, currently diagnosed as depression and dementia, was less likely than not incurred in or caused by the claimed in-service injury event or illness."  

In the "Rationale" section, the examiner indicated that the facts that the Veteran had no psychiatric complaints or evaluations while on active military service, or within one year of leaving service, supported the conclusion reached.  The examiner did not address the lay evidence concerning the racial discrimination and harassment while on active duty.  

Additionally, the March 2013 examiner, in referring to the July 2012 VA examination, stated that it was "not mentioned by the examiner [that] the Veteran's moderate to profound sensorineural hearing loss and impaired speech recognition, which, depending on the side of the Veteran on which you [were] seated, could greatly impact the Veteran's ability to understand and therefore respond to mental status questions. This would adversely impact his ability to provide requested history."

In May 2013, the Board sought a VHA opinion.   The Board noted that the July 2012 and March 2013 reports were deficient to the extent the examiners failed to address the Veteran's allegations of racial discrimination and harassment while on active duty in the Navy.  

The statement of the March 2013 examiner concerning the Veteran's hearing loss also called into question the basis of the July 2012 examination, and necessarily, the March 2013 report as the addendum was generated based on the factual findings of the July 2012 examiner.

In July 2013, a VA examiner indicated that she had reviewed the claims file, as well as the Board's VHA request.  She opined that the Veteran met the DSM-IV criteria for PTSD.  His PTSD symptoms included recurrent nightmares, intrusive thoughts of traumatic events of combat, response to triggers for the trauma, mood disturbances, chronic sleep difficulties, impairments in interpersonal relationships, and irritability).  

The examiner concluded that it was less likely than not that the Veteran's PTSD was caused by racial discrimination and harassment in the Navy because his symptoms of PTSD pertained to his experiences in Vietnam during his time in the Merchant Marines.  She emphasized that this had been the finding consistently reached by numerous medical professionals throughout the course of the appeal.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).   A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, again, any claim for PTSD based on the Veteran's Merchant Marine service is not sustainable as service in the Merchant Marine during that period of time does not qualify a claimant for any benefits.  The opinions attributing his PTSD to Merchant Marine service, which constitute the vast majority of the evidence and include the November 2005, June 2007, May 2009, and August 2010 opinions, are of no benefit to the claim.

The only medical opinion to address the conceded racial harassment and discrimination experienced during the Veteran's 1945-1946 service in the Navy is that of the July 2013 VA examiner.  

The Board finds the July 2013 VHA report adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner founded her opinion on an extensive examination of the claims file, with reference to past and current diagnostic reports.  She accepted and discussed the in-service racial harassment and discrimination in rendering her opinion, and explained the reasons for her conclusion.  

The only possible medical opinion to the contrary is the June 2009 VA opinion which generally attributes PTSD to "military service."  As discussed already, the distinction between the Veteran's Merchant Marine service and 1945-1946 service in the Navy is critical.  

The opinion is of diminished probative value as the period of service referred to is not indicated, and no particular stressors are identified.  The conclusion reached is unsupported by any rationale.  See Stefl, 21 Vet. App. at 124 (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  For these reasons, the June 2009 opinion is of low probative value.  

The Board has considered whether the June 2006 opinion could be supportive of the claim for PTSD based on the 1945-1946 Navy service, but a review of the Veteran's naval military records revealed that he served as a steward's mate aboard the USS Humbolt (a seaplane tender), and aboard the USS Mercer (a barracks ship).  He did not serve aboard an aircraft carrier.  As such, the June 2006 opinion does not support the claim.  

The only other evidence of record supporting the Veteran's claim are his lay assertions.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

As to whether the Veteran is competent to opine that his PTSD is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, an opinion as to an etiological relationship between PTSD and circumstances of service is one that extends beyond an immediately observable cause-and-effect relationship that a lay witness is capable of identifying.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Moreover, the probative value of the specific reasoned opinion of the trained health care professional is of greater probative weight than the Veteran's more general lay assertions.  

The July 2013 VA examiner's opinion is entitled to substantial probative weight because she explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The VA examiner is a medical professional who reviewed the claims file and considered the reported history.  The examiner used her expertise in reviewing the facts of this case and determined that the current PTSD was unrelated to Navy service.   As such, the Board finds the opinion of the July 2013 examiner to be more probative.  

For these reasons, the Board finds the preponderance of the evidence is against the claim of service connection for PTSD.

The Board acknowledges that chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

However, as there is no evidence documenting a psychosis  from within one year of the Veteran's discharge from active duty in September 1946.  Moreover, a VA treatment record from May 1950 indicated no psychiatric abnormalities.  As such, the Board finds that presumptive service connection is not warranted on this basis.  

Similarly, the Board notes that the Veteran has not alleged, nor does the evidence show, a continuity of symptomatology following Navy service.  

The United States Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).   (holding, "nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  

As psychosis is a chronic disease under § 3.309(a), the Veteran may attempt to establish continuity of symptomatology in lieu of a nexus.  In this case, however, psychosis was not noted during service in that the evidence establishes that there were not characteristic manifestations of the disease process during service.  

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.


REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the claim remaining on appeal must be remanded for further development of the record.  

Specifically, the Board finds that an additional medical opinion is needed to properly adjudicate the Veteran's claim.

The Veteran in this case has been diagnosed with psychiatric disorders other than PTSD.  On VA examination in July 2012, and in addendum opinion of May 2013, he was diagnosed with depression and dementia.  A June 2006 VA treating provider diagnosed the Veteran with anxiety.  

Initially, as discussed, the Veteran's association with the Merchant Marines during the Vietnam Era does not qualify as active military, naval, or air service under 38 C.F.R. § 3.7(x)(15).  

Accordingly, any claim for a psychiatric disorder resulting from his time in the Merchant Marines, which includes his Vietnam service, is barred by operation of law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

As for his active military service from August 1945 to September 1946 in the Navy, the Veteran has alleged that he experienced racial harassment and discrimination during this time.  As outlined, the Board has accepted the Veteran's allegations in this regard, and has found the Veteran both competent and credible as to these allegations.  The in-service racial discrimination and harassment has been conceded.

Both the July 2012 and May 2013 VA examiners failed to address whether the Veteran's diagnosed depression and dementia may be related to the in-service racial harassment and discrimination.  

In July 2013, a VHA opinion was obtained.  The examiner offered an opinion regarding the Veteran's PTSD, as discussed.  

However, the VHA medical reviewer too failed to address the etiology of the Veteran's other psychiatric disorders, such as depression, dementia, and anxiety, to include whether they may be related to the conceded in-service racial harassment and discrimination.  

As for the dementia specifically, the examiner recommended that additional testing be conducted.  She stated, "memory testing conducted by an examiner who is aware of the sensorineural hearing loss could clarify the status of the patient's current memory function. If he is tested and found to meet the criteria for dementia it is not caused by his PTSD."

In response, in an August 2013 statement, the Veteran's representative indicated he had met with the Veteran a number of times and always found him to be lucid.  He requested a VA examination be conducted based on the findings of the July 2013 examiner.

As such, the Board finds that an attempt should be made to examine the Veteran prior to the appellate adjudication of this claim.

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of any claimed innocently acquired psychiatric disorder, other than PTSD. 

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any and all indicated studies deemed necessary by the examiner should be accomplished.    

After reviewing the entire record and examining the Veteran, the examiner should identify all innocently acquired psychiatric disorders, other than PTSD.  In so doing, the examiner should address the previous diagnoses of dementia and depression (rendered by July 2012 and March 2013 VA examiners), and anxiety (rendered by a June 2006 VA provider).

The examiner should then offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from an innocently acquired psychiatric disability, other than PTSD, that had its clinical onset during his period of active service.  

In rendering any opinion, the examiner must specifically consider and discuss the conceded in-service racial discrimination and harassment from the Veteran's time on active military service in the Navy from August 1945 to September 1946.  

The examiner should note that the Veteran's service in the Merchant Marie does not qualify as active service.

Finally, the examiner is advised that the Veteran suffers from severe sensorineural hearing loss, which may affect his ability to hear and appropriately respond to questions.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained that shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the requested examination has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence on file.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


